Case 2:17-cv-04375-JS-GRB Document 47 Filed 07/23/19 Page 1 of 1 PageID #: 754


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
MARIO E. CASTRO,

                          Plaintiff,
                                                                JUDGMENT
        - against -                                             CV 17-4375 (JS) (GRB)

THE BANK OF NEW YORK MELLON, as
trustee for the certificate holders of CWALT
INC., Alternative Loan Trust 2006-0A111
mortgage pass through certificates 2006-
0A11, f/k/a THE BANK OF NEW YORK,
ALTERNATIVE LOAN TRUST 2006-
0A11, SHELLPOINT MORTGAGE
SERVICING, and UNKNOWN
DEFENDANTS,

                           Defendant.
------------------------------------------------------X

        A Memorandum and Order of Honorable Joanna Seybert, United States District Judge,

having been filed on July 22, 2019, granting Defendants’ motion to dismiss pursuant to Rule

12(b)(6), dismissing all claims with prejudice, and directing the Clerk of the Court to enter

judgment accordingly and mark this case closed, it is

        ORDERED AND ADJUDGED that Plaintiff Mario E. Castro take nothing of

Defendants The Bank of New York Mellon, Alternative Loan Trust 2006-0A11 Mortgage Pass-

Through Certificates Series 2006-0A11, and Shellpoint Mortgage Servicing Incorporated; that

Defendants’ motion to dismiss is granted; that all claims are dismissed with prejudice; and that

this case is closed.


Dated: Central Islip, New York
       July 23, 2019

                                                                DOUGLAS C. PALMER
                                                                CLERK OF THE COURT
                                                          By:   /s/ James J. Toritto
                                                                Deputy Clerk
